      Case 4:18-cv-07181-DMR Document 62 Filed 09/12/19 Page 1 of 7



 1   NOSSAMAN LLP
     JAMES H. VORHIS (SBN 245034)
 2   jvorhis@nossaman.com
     DAVID C. LEE (SBN 193743)
 3   dlee@nossaman.com
     JILL N. JAFFE (SBN 286625)
 4   jjaffe@nossaman.com
     ALEXANDER WESTERFIELD (SBN 295676)
 5   awesterfield@nossaman.com
     50 California Street, 34th Floor
 6   San Francisco, CA 94111
     Telephone:     415.398.3600
 7   Facsimile:     415.398.2438
 8   Attorneys for Defendant TETRA TECH, INC.
 9                                  UNITED STATES DISTRICT COURT
10                                 NORTHERN DISTRICT OF CALIFORNIA
11   CHARLOTTE HORNE, WILBERT HORNE,               Case No: 4:18-cv-07181-DMR
     JAMES GEHRKE, RUTH GEHRKE,
12   BARBARA ZOELLNER, and CHARLES T.              JOINT RESPONSE TO AUGUST 29, 2019
     WALTER, JR., Individually and on Behalf of    ORDER RE FEDERAL JURISDICTION
13   All Other Similarly Situated Persons,
                                                   Date Action Filed: August 23, 2018
14                   Plaintiffs,
15          vs.
16   ASHBRITT, INC.; TETRA TECH, INC.;
     RIGHT WAY TREE AND CONSTRUCTION,
17   dba TATE’S TREE SERVICE AND
     CONSTRUCTION LLC; and Does 1 through
18   100, inclusive,
19                   Defendants.
20

21

22

23

24

25

26

27

28
                                                                        Case No. 4:18-cv-07181-DMR
                   JOINT RESPONSE TO AUGUST 29, 2019 ORDER RE FEDERAL JURISDICTION
     57164795.v2
          Case 4:18-cv-07181-DMR Document 62 Filed 09/12/19 Page 2 of 7



 1   I.       INTRODUCTION
 2            Pursuant to the Court’s Civil Law & Motion and Conference Minute Order (“Order”)
 3   (ECF No. 61), the parties jointly submit this brief to address the issue of subject matter
 4   jurisdiction. Plaintiffs and Defendants Environmental Chemical Corporation (“ECC”) and Tetra
 5   Tech, Inc. (“Tetra Tech”, and together with Plaintiffs and ECC, the “Parties”) agree that this
 6   Court has supplemental jurisdiction over the state law claims asserted in this case. The Parties
 7   likewise respectfully submit that the Court should not decline to exercise supplemental
 8   jurisdiction simply because the RICO claim was dismissed. Retaining jurisdiction in Horne is
 9   particularly appropriate while the court maintains jurisdiction over a related matter entitled
10   Mason v. AshBritt, et al., Northern District of California Case No. 4:19-cv-01062-DMR (“Mason
11   Action”), because it advances the interests of economy, convenience, fairness, and comity.
12   Deluca v. Farmers Ins. Exch., 386 F. Supp. 3d 1235, 1268 (N.D. Cal. 2019).
13   II.      FACTS & PROCEDURAL HISTORY
14            Plaintiffs filed this case on August 23, 2018 in Napa County Superior Court. ECF No. 1
15   at 2. The Complaint included five causes of action stemming from allegations related to the
16   United States Army Corp of Engineers (“USACE”) directed cleanup of Plaintiffs’ properties in
17   the wake of the 2017 North Bay wildfires: one under the Racketeering Influenced and Corrupt
18   Organizations Act (“RICO”), 18 U.S.C. §§ 1961 et seq., and four based upon California law. Id.
19   Tetra Tech removed this case, citing this Court’s original jurisdiction: this Court had federal
20   question jurisdiction over the RICO claim and supplemental jurisdiction over the related four
21   state law claims. Id. at 3. Plaintiffs have since amended their complaint twice, and in the
22   process dismissed the RICO cause of action.
23            On February 19, 2019, Plaintiffs’ counsel filed the Mason Action, which made
24   substantially similar claims to those alleged here, and included two causes of action under RICO.
25   See Mason Action, ECF No. 1. Tetra Tech is a defendant in both the Mason and Horne Actions.
26   On March 12, 2019, this Court ordered these cases “related” under Civil Local Rule 3-12. ECF
27   No. 35 at 2. Defendants in the Mason Action moved to dismiss the RICO claims on July 1,
28   2019. Mason Action, ECF Nos. 41, 42. At the August 29, 2019 hearing on the motions to
                                                  -1-                   Case No. 4:18-cv-07181-DMR
                   JOINT RESPONSE TO AUGUST 29, 2019 ORDER RE FEDERAL JURISDICTION
     57164795.v2
       Case 4:18-cv-07181-DMR Document 62 Filed 09/12/19 Page 3 of 7



 1   dismiss, the Court indicated that its tentative ruling was to grant the motions and dismiss the
 2   RICO claims with prejudice. ECF No. 60. However, those motions remain pending.
 3           Following the August 29 hearing, this Court ordered the Parties in the Horne Action to
 4   submit briefing “addressing whether the court has jurisdiction over this matter and on what
 5   basis.” ECF No. 61.
 6   III.    ARGUMENT
 7           The Horne Action was properly removed to federal court as the Horne Complaint at the
 8   time of removal asserted a RICO claim. 28 U.S.C. § 1331. The Court was not divested of
 9   jurisdiction when the Horne Complaint was amended to no longer assert any RICO claim.
10   Rather, this Court retained supplemental jurisdiction over the related state claims remaining.
11   Under Section 1367(a), the question is whether the Court will exercise its discretion to decline
12   supplemental jurisdiction. Here, the Parties agree that the Court should not exercise its
13   discretion to decline supplemental jurisdiction in the Horne Action, particularly because the
14   Court will likely retain jurisdiction over the Mason Action: if the Court adopts its tentative ruling
15   to dismiss the RICO claims, the Court retains supplemental jurisdiction over the remaining
16   related state law claims. Moreover, the Parties believe the Court will need to also evaluate the
17   potential applicability of the Class Action Fairness Act (“CAFA”) in the Mason Action, which
18   also provides an additional basis for federal jurisdiction, even though Defendants dispute the
19   merits of Plaintiffs’ claims and believe the case is not suitable for class treatment. Consequently,
20   the Parties believe that the Court may and should exercise supplemental jurisdiction in the Horne
21   Action because the relevant interests of economy, convenience, fairness, and comity will be
22   advanced by that outcome.
23           A.      This Court Has Discretion to Retain Supplemental Jurisdiction over the
                     Related State Law Claims in This Action Even Though the RICO Claim Was
24                   Dismissed
25
             This Court may adjudicate the state law claims remaining in this case even though
26
     Plaintiffs have dismissed their lone federal claim. Congress vested district courts with “original
27
     jurisdiction of all civil actions arising under the . . . laws . . . of the United States,” e.g., the
28
                                                  -2-                   Case No. 4:18-cv-07181-DMR
                   JOINT RESPONSE TO AUGUST 29, 2019 ORDER RE FEDERAL JURISDICTION
     57164795.v2
      Case 4:18-cv-07181-DMR Document 62 Filed 09/12/19 Page 4 of 7



 1   United States Code. 28 U.S.C. § 1331. “[I]n any civil action of which the district courts have
 2   original jurisdiction, the district courts shall have supplemental jurisdiction over all other claims
 3   that are so related . . . that they form part of the same case or controversy.” Id. § 1367(a).
 4   Claims are part of the “same case or controversy” when they share a “common nucleus of
 5   operative fact.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024, 1042 (9th Cir. 2016).
 6   Although a court may “decline to exercise supplemental jurisdiction” if it “has dismissed all
 7   claims over which it has original jurisdiction,” 28 U.S.C. § 1367(c)(3), “[d]ismissal of the
 8   federal claims does not deprive a federal court of the power to adjudicate the . . . state
 9   claims.” Nishimoto v. Federman-Bachrach & Assocs., 903 F.2d 709, 715 (9th Cir. 1990)
10   (citation omitted) (emphasis added).
11          Plaintiffs’ initial complaint (filed in state court) contained a RICO claim, giving this
12   Court original jurisdiction under Section 1331. That RICO claim “form[s] part of the same case
13   or controversy” as the remaining state law claims, as each claim arises from identical allegations
14   related to the cleanup of Plaintiffs’ properties in the wake of the 2017 wildfires. See ECF No. 1.
15   The overlapping allegations thus provided this Court supplemental jurisdiction over the state law
16   claims under Section 1367. Under Nishimoto and other Ninth Circuit case law,1 the Court may
17   thus retain jurisdiction even though Plaintiffs have dismissed their single federal claim.
18          B.       This Court Should Also Exercise Jurisdiction Here While It Maintains
                     Jurisdiction over the Related Mason Action
19

20          In considering whether to retain jurisdiction, this Court should also consider the status of
21   the related Mason Action. As noted above, this matter has been deemed related to the Mason
22   Action under Northern District Local Rule 3-12. ECF No. 35.2 The Parties believe that the
23   Court should exercise its discretion and retain jurisdiction while it maintains jurisdiction in the
24

25
     1 See, e.g., Harrell v. 20th Century Ins. Co., 934 F2d 203, 205 (9th Cir. 1991) (ongoing exercise
26   of federal jurisdiction proper despite plaintiff dismissing RICO claims following removal).

27   2 Local Rule 3-12(a) states, “an action is related to another when: (1) The actions concern
     substantially the same parties, property, transaction or event; and (2) it appears likely that there
28   will be an unduly burdensome duplication of labor and expense or conflicting results if the cases
     are conducted before different judges.”
                                                  -3-                   Case No. 4:18-cv-07181-DMR
                   JOINT RESPONSE TO AUGUST 29, 2019 ORDER RE FEDERAL JURISDICTION
     57164795.v2
       Case 4:18-cv-07181-DMR Document 62 Filed 09/12/19 Page 5 of 7



 1   Mason Action.
 2                    1.      The Motions to Dismiss in the Mason Action Remain Pending
 3             As a preliminary matter, as of the time of this filing the motions to dismiss remain
 4   pending in Mason. The Court indicated that its tentative ruling was to grant the motions, but so
 5   long as they remain pending, there is no question that the Court has jurisdiction over the Mason
 6   Action.
 7                    2.      The Court Will Need to Evaluate Whether CAFA Applies to Mason
 8             In the event the Court grants the motions to dismiss in the Mason Action, the Parties note
 9   that the Court retains supplemental jurisdiction over the Mason state law claims which plainly
10   were related to the RICO claims. As both Mason and Horne involve claims relating to
11   Defendants’ performance under task orders issued by the USACE, this Court is the appropriate
12   venue for adjudicating Plaintiffs’ state law claims. Consequently, the Court should retain
13   supplemental jurisdiction. Moreover, it also appears that this Court may have jurisdiction under
14   CAFA. Should the Court not be inclined to exercise supplemental jurisdiction over the state law
15   claims in Mason, the Court would nonetheless need to consider whether CAFA jurisdiction
16   exists. CAFA vests the district courts with “original jurisdiction of any civil action in which [1]
17   the amount in controversy exceeds . . . $5,000,000 . . . and [2] is a class action in which . . . any
18   member of a class of plaintiffs is a citizen of a State different from any defendant.” 28 U.S.C.
19   § 1332(d)(2). The Parties believe the Court should retain jurisdiction here pending further
20   briefing on CAFA in the Mason Action if necessary.3
21             C.     Retaining Jurisdiction over This Case Advances Every Relevant Interest
22             Adjudicating this case alongside the Mason Action furthers the interests of the parties and
23   of justice. When only state claims over which courts have supplemental jurisdiction remain,
24

25
     3 For example, as to the amount-in-controversy requirement under CAFA, those requirements
26   are met unless “from the face of the pleadings, it is apparent, to a legal certainty, that the plaintiff
     cannot recover” the threshold amount. St. Paul Mercury Indem. Co. v. Red Cab. Co., 303 U.S.
27   283, 288 (1938) (interpreting amount-in-controversy requirement of Section 1332’s precursor).
     Later events “which reduce the amount recoverable below the statutory limit do not oust
28   jurisdiction.” Id. at 288–89. Thus, it is irrelevant to the jurisdictional issue that Defendants have
     pending motions to strike the class allegations.
                                                   -4-                   Case No. 4:18-cv-07181-DMR
                    JOINT RESPONSE TO AUGUST 29, 2019 ORDER RE FEDERAL JURISDICTION
     57164795.v2
       Case 4:18-cv-07181-DMR Document 62 Filed 09/12/19 Page 6 of 7



 1   “courts consider the four factors of economy, convenience, fairness, and comity when deciding”
 2   to retain jurisdiction. Deluca, 386 F. Supp. 3d at 1268. When there is “significant overlap”
 3   between state claims and claims over which a court must exercise jurisdiction, each factor
 4   encourages retaining jurisdiction over the state claims. Id. at 1268–69. The Parties believe that
 5   is true here.
 6              As to economy and convenience, this case is “related” to the Mason Action under Civil
 7   Local Rule 3-12. ECF No. 35 at 2. As such, “[i]t appears likely that there will be an unduly
 8   burdensome duplication of labor and expense” if it and the Mason Action “are conducted before
 9   different judges.” Civ. Local R. 3-12(a)(2). The coordination of briefing and proceedings
10   between the cases thus far confirms that keeping them before this Court will streamline the
11   resolution of each. Likewise, the cases “concern substantially the same parties, property,
12   transaction or event,” Civ. Local R. 3-12(a)(1): Tetra Tech is a defendant in both cases, the
13   cases share Plaintiffs’ counsel, and each case brings overlapping causes of action related to
14   cleanup in the wake of the 2017 wildfires under the auspices of the USACE.
15              As to fairness, the relationship between this case and the Mason Action likewise entails
16   an undue risk of “conflicting results” if the cases are adjudicated separately, Civ. Local R.
17   3-12(a)(2), in state and federal courts with distinct procedural rules. This risk is particularly
18   unfair to Tetra Tech: as a defendant common to both cases, it faces the prospect of conflicting
19   rulings on liability for its conduct in the same cleanup project. See Blackwell v. SkyWest
20   Airlines, Inc., 245 F.R.D. 453, 465 (S.D. Cal. 2007) (inconsistent judgments are inherently
21   unfair).
22              And as to comity, “there is no special state law expertise needed to adjudicate” the
23   remaining state claims, Deluca, 386 F. Supp. 3d at 1269, which are common-law property torts
24   and California’s amply interpreted Unfair Competition Law.
25              Finally, Defendants in both cases anticipate asserting the federal common-law
26   defense/derivative sovereign immunity argument that “government contractors obtain certain
27   immunity in connection with work which they do pursuant to their contractual undertaking with
28   the United States.” Brady v. Roosevelt S.S. Co., 317 U.S. 575, 583 (1943); see Yearsley v. W.A.
                                                    -5-                   Case No. 4:18-cv-07181-DMR
                     JOINT RESPONSE TO AUGUST 29, 2019 ORDER RE FEDERAL JURISDICTION
     57164795.v2
       Case 4:18-cv-07181-DMR Document 62 Filed 09/12/19 Page 7 of 7



 1   Ross Constr. Co., 309 U.S. 18 (1940). The presence of this defense confirms the appropriateness
 2   of federal jurisdiction.
 3   IV.     CONCLUSION
 4           This Court should continue to exercise jurisdiction over this case under Section 1367.
 5

 6   Dated: September 11, 2019                         THE ARNS LAW FIRM
 7

 8                                                     By    /s/ Shounak S. Dharap
                                                            Robert S. Arns
 9                                                          Jonathan E. Davis
                                                            Kevin M. Osborne
10                                                          Julie C. Erickson
                                                            Shounak S. Dharap
11
                                                            Attorneys for Plaintiffs
12

13                                                     COZEN O’CONNOR
14

15                                                     By    /s/ Andrew M. Hutchison
                                                            David S. Shimkin
16                                                          Andrew M. Hutchison
17                                                     Attorneys for Defendant Environmental
                                                       Chemical Corporation dba ECC Remediation
18                                                     Services, Inc.
19                                                     NOSSAMAN LLP
20

21                                                     By     /s/ James H. Vorhis
22                                                          James H. Vorhis
                                                            David C. Lee
23                                                          Jill N. Jaffe
                                                            Alexander Westerfield
24
                                                       Attorneys for Defendant Tetra Tech, Inc.
25

26

27

28
                                                  -6-                   Case No. 4:18-cv-07181-DMR
                   JOINT RESPONSE TO AUGUST 29, 2019 ORDER RE FEDERAL JURISDICTION
     57164795.v2
